DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Iwata, Delamont, and Make does not teach an information processing apparatus, comprising: a display control unit configured to: control a display apparatus to: display an omnidirectional video in a display space, and display an object having a movement parallax in the omnidirectional video in the display space, wherein the display of the object is based on a change in a position of a user's head, a viewpoint in the display space is substantially independently controlled with respect to the change in the position of the user's head; change a state of the object from a non-display state to a display state based on the change in the position of the user's head; determine non-occurrence of a shake in the omnidirectional video after the state of the object is changed to the display state; and change the state of the object from the display state to the non-display state based onPage 2 of 10Application No.: 17/056,135 Reply to Office Action of March 4, 2022, andthe position of the user's head that is substantially unchanged for a certain period of time after the state of the object is changed to the display state, and the determination of the non-occurrence of the shake in the omnidirectional video in claim 1, see the applicants’ remarks, pages 8-9, filed on 06/06/2022. Claims 15-16 are allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425